Title: To James Madison from the Pennsylvania General Assembly, 16 December 1812 (Abstract)
From: Pennsylvania General Assembly
To: Madison, James


16 December 1812. “Viewing the present state of our foreign relations We with astonishment and regret behold the Emperor of the French withholding from our Country those indemnifications which ought to have been rendered with liberality and promptness. After the Aggressions of Great Britain had by long continued practice been regarded by her Government as right—After the forebearance of the American Government had assumed the appearance of Cowardice; War, is reluctan[t]ly—unavoidably, but decisively declared. Animated by the most sincere love of peace, the President of the United States in the same dispatch announces to the British Government the existence of War; and the equitable easy and honorable means by which its progress might be arrested, and its calamities permanently prevented; but this extraordinary proof of a humane and pacific disposition is treated with contempt, familiarized with the slaughter of Man around the Globe the British Government prefers the effusion of human blood to a suspension of the inhuman practice of impressment, even during the short space of an armanstice agreed on for the purpose of negociating a just and honorable peace—Nay, notwithstan[din]g the offer made by the Government of the United States to exclude British subjects from our Merchantmen and navy. But what atrociti⟨es⟩ are too enormous to be found in that Government, whose Characteristical features are cruelty & perfidy, which stimulates the savage to drench his tama hawk and scalping knife in the blood of our frontier men, Women and infants, which making the most solemn professions of friendship and peace strives by the Malignant breath of its secret em⟨is⟩saries to kindle in our nation dissatisfaction, discord, rebellion and Civil War with all their Sanguinary and horrible consequences. Thus is extinguished in the American Government, and every American bosom, the last hope of finding in the conduct of Great Britain toward the United States a single voluntary Act of Justice or humanity.…
“Resolved that the declaration of War against … Great Britain … was the result of solemn deliberation, sound Wisdom and imperious necessity.
“Resolved, that the sword being drawn should never be sheathed till our wrongs are redressed—our Commerce unfettered, and our Citizens freed from the danger of British impressment—of imprisonment in the floating dungeons of the British Navy, and the painful necessity of fighting the battles of an inveterate enemy, against their fathers—their brethren—their native Country and their friends.”
Resolved that it is the duty of every citizen “to exert all the energies of his body and of his mind, and to devote his property to bring the existing War to a speedy, just and honorable issue, and to teach our insolent foe, that the Americans are as free from timidity and weakness in battle as from covert and disguise in negociating.”
Resolved that they contemplate with regret the refusal of some state executives to furnish, at the president’s request, “their quota of Militia for the defence of the sea coast” and that they confidently expect Congress to give this matter its prompt attention.
“Resolved that the promptness and the Zeal with which the Governor of this Commonwealth executed the military orders of the President since the commencement of hostilities entitle him to the gratitude of this General Assembly of Pennsylvania and of the nation.
“Resolved that the Governor of this Commonwea⟨lth⟩ be instructed to transmit a Copy of these resolutions to the President … with a request that he communicate them to Congress.”
